Case 3:18-cv-00018-NJR Document 187 Filed 01/22/20 Page 1 of 5 Page ID #1872


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

DAVID ROBERT BENTZ, #S03210,                          )
                                                      )
       Plaintiff,                                     )
                                                      )
       vs.                                            )       No. 18-18-NJR
                                                      )
SHARON MCGLORN, et al.,                               )
                                                      )
       Defendants.                                    )

                          DEFENDANTS’ MOTION FOR SANCTIONS

       NOW COME Defendants, THOMAS LAFOND, AIMEE LANG, JACQUELINE

LASHBROOK, KENNETH LITTLE, NICOLE MARSHALL, ERIN MEARS-ATTIG, MICHAEL

MONJE, DERRICK THREADGILL, JASON WALLER, BILL WESTFALL, RONALD

SKIDMORE and HOLLY HAWKINS, by and through their attorney, Kwame Raoul, Attorney

General of the State of Illinois and for their Motion for Sanctions, state as follows:

       1.      Plaintiff filed pleadings in multiple cases on multiple dates with fraudulent Certificates

of Service. In this case, Plaintiff’s pleadings include a Certificate of Service with dates of October

29, 2019 (Doc. 172) and November 5, 2019 (Doc. 171). Each had dates indicating the pleadings were

sent before the respective deadlines ran. This is not a mistake as Plaintiff filed multiple pleadings on

different days with the incorrect dates and information on the Certificate of Service.

       2.      Defendants fully incorporate the information presented in their Response to Plaintiff’s

Objections to the Report and Recommendation and to the Orders at 123 and 168. (Court Doc. 175).

       3.      Mr. Bentz submitted the documents for filing with back-dated dates on the Certificates

of Service. Each time the Certificates of Service were filled out prior to giving the documents to the

Law Library for filing. Plaintiff included false information on the certificates. Each time the e-

filings were personally delivered by Mr. Bentz or were picked up at his cell by an Assistant Law

Librarian, and not placed in the institutional mail as certified by Mr. Bentz. (Exhibits A and B).

                                     Page 1 of 5 – Case No. 18-18
Case 3:18-cv-00018-NJR Document 187 Filed 01/22/20 Page 2 of 5 Page ID #1873


       4.      The Certificates of Service (“COS”) vary slightly.

               a. On November 19, 2019, the COS in this case is found at document 171, and states,

                   “I, David Bentz, pro-se, prisoner, Plaintiff in above-entitled action certify on the

                   below date I placed within Menard Correctional Centers (sic) institutional mail to

                   Law Library for e-filing to this Court attached: Objection to R&R D/E #169/ D/E

                   #137 per extention (sic) to amend Complaint identifying Does.”          It is dated

                   “11/05/2019.”

               b. On November 19, 2019, the COS in this case is found at document 172, and states,

                   “I, David Bentz, pro-se, prisoner, Plaintiff hereby certify on below date I placed

                   above within Menard Institutional mail to Law Lib for e-filing to this Court.” It is

                   dated “10/29/2019.”

               c. On December 3, 2019, in case Bentz v. Maue, et al, docket number 16-cv-854, the

                   pleading filed is found at document 177 with a COS that states, “I, David Bentz,

                   pro-se, prisoner, Plaintiff hereby certify that on below date I placed the above

                   attached motion within Menard Correctional Centers (sic) institutional mail to the

                   Law Library for e-filing to this Court and attached exhibits totaling 42 pages.” It

                   is dated “11/27/209.”

               d. The last pleading was sent to the email for e-filing on November 26, 2019. Due to

                   an incorrect email address, this was e-filed on December 10, 2019, with a date of

                   November 26, 2019, and found at docket entry 179. This COS states, “I David

                   Bentz, pro-se, prisoner, Plaintiff, certify on below date I placed above within

                   Menard Institutional Mail to Law Lib for e-filing to this Court.” It is dated

                   “10/29/2019.”

               These pleadings indicate Mr. Bentz took the time to write out each COS with

particularity. Each contain two parts of false information: (1) back-dated dates, and (2) false entries

                                    Page 2 of 5 – Case No. 18-18
Case 3:18-cv-00018-NJR Document 187 Filed 01/22/20 Page 3 of 5 Page ID #1874


of how each were sent.

         5.    Federal Rule of Civil Procedure 11(b) states, in pertinent part: “By presenting to the

court a pleading, written motion, or other paper—whether by signing, filing, submitting, or later

advocating it—an attorney or unrepresented party certifies that to the best of the person’s knowledge,

information, and belief ... it is not being presented for any improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation ...” Fed. R. Civ. P. 11(b)(1).

         6.    Knowingly submitting a false or fraudulent document is clear violation of Federal Rule

of Civil Procedure 11.

         7.    Counsel for Defendants gave Plaintiff notice and the opportunity to cure the

aforementioned conduct, pursuant to Federal Rule of Civil Procedure Rule 11(c), by mailing a letter

and draft copy of this motion to him on December 13, 2019.

         8.    Plaintiff is not the typical pro se litigant. Since November of 2011, Plaintiff has filed

twenty-four lawsuits between the United States District Courts for the Central, Northern, and Southern

Districts. See Search Results for David Bentz as Plaintiff in civil cases in the Seventh Circuit,

https://pcl.uscourts.gov/ (last visited July 23, 2018). A copy of the PACER Case Locator Search

Results are attached to this Motion as Exhibit C. Based on Plaintiff’s litigation history, it is clear

Plaintiff is an experienced litigant and should know that he cannot file forged documents with the

court.

         9.    As of the filing of this motion, Plaintiff has not withdrawn the documents.

         10.   Given the ease with which Plaintiff filed falsified documents and has utilized them in

support of his case, Defendants contend that monetary sanctions will be insufficient to address this

issue or to deter it from occurring again in the future. Moreover, it is uncertain whether Plaintiff has

any funds available to pay monetary sanctions, if they are awarded. Therefore, the Defendants request

this Court dismiss Plaintiff’s Complaint as a sanction for Plaintiff’s conduct. See Ridge Chrysler Jeep

v. DaimlerChrysler Fin. Servs., 516 F.3d 623, 626 (7th Cir. 2008) (“One who misuses litigation to

                                     Page 3 of 5 – Case No. 18-18
Case 3:18-cv-00018-NJR Document 187 Filed 01/22/20 Page 4 of 5 Page ID #1875


obtain money to which he is not entitled is hardly in a position to insist that the court now proceed to

address his legitimate claims, if any there are.”)

       WHEREFORE, Defendants respectfully request this Court sanction Plaintiff for filing false

documents and misleading the Court, and dismiss the claims against them.


                                               Respectfully submitted,

                                               THOMAS LAFOND, AIMEE LANG, JACQUELINE
                                               LASHBROOK, KENNETH LITTLE, NICOLE
                                               MARSHALL, ERIN MEARS-ATTIG, MICHAEL
                                               MONJE, DERRICK THREADGILL, JASON
                                               WALLER, BILL WESTFALL, RONALD SKIDMORE
                                               and HOLLY HAWKINS,

                                                      Defendants,

                                               KWAME RAOUL, Attorney General,
                                               State of Illinois,

                                                      Attorney for Defendants,
Jeanine Armstrong #6271105
Assistant Attorney General
201 West Pointe Dr. Suite 7
Swansea, IL 62226
(618) 236-8781                                  BY:      s/ Jeanine Armstrong
                                                        Jeanine Armstrong #6271105
                                                        Assistant Attorney General




                                     Page 4 of 5 – Case No. 18-18
Case 3:18-cv-00018-NJR Document 187 Filed 01/22/20 Page 5 of 5 Page ID #1876


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

DAVID ROBERT BENTZ, #S03210,                          )
                                                      )
       Plaintiff,                                     )
                                                      )
       vs.                                            )       No. 18-18-NJR
                                                      )
SHARON MCGLORN, et al.,                               )
                                                      )
       Defendants.                                    )

                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2020, the foregoing document, Motion for Sanctions, was
electronically filed with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following:

Timothy P. Dugan tdugan@cassiday.com
Alison J. Matusofsky amatusofsky@cassiday.com

and I hereby certify that on the same date, I caused a copy to be mailed by United States Postal Service,
the document to the following non-registered participant:

David Robert Bentz, S03210
Menard Correctional Center
711 Kaskaskia Street
P.O. Box 1000
Menard IL 62259




                                                      Respectfully Submitted,

                                                      s/ Jeanine Armstrong _________
                                                      Jeanine Armstrong #6271105
                                                      Assistant Attorney General
                                                      201 West Pointe Dr. Suite 7
                                                      Swansea, IL 62226
                                                      Phone: (618) 236-8781
                                                      Fax: (618) 236-8620
                                                      E-Mail: jarmstrong@atg.state.il.us




                                     Page 5 of 5 – Case No. 18-18
